                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        SYNCHRONOSS TECHNOLOGIES, INC.,                 Case No. 4:16-cv-00119-HSG (KAW)
                                   8                     Plaintiff,
                                                                                            ORDER RE: JOINT DISCOVERY
                                   9               v.                                       LETTER BRIEFS
                                  10        DROPBOX INC., et al.,                           Re: Dkt. Nos. 258, 260
                                  11                     Defendants.

                                  12            This Order resolves two closely related Joint Discovery Letter Briefs (“JDLBs”) filed by
Northern District of California
 United States District Court




                                  13   the parties: (1) A JDLB filed on November 21, 2018 (“JDLB-1”) (Dkt. Nos. 247, 260) and (2)
                                  14   another JDLB filed on December 5, 2018 (“JDLB-2”) (Dkt. No. 258). Each discovery letter will
                                  15   be addressed in turn.
                                  16   I.       JDLB-1 (Filed on November 21, 2018)
                                  17            On November 21, 2018, the parties filed JDLB-1. (Dkt. No. 247) Also on November 21,
                                  18   2018, Defendant Dropbox, Inc. (“Defendant” or “Dropbox”) filed an Administrative Motion to
                                  19   File Under Seal JDLB-1 (“First Sealing Motion”). (Dkt. No. 246.) On December 3, 2018, the
                                  20   Court denied Defendant’s First Sealing Motion because the entirety of JDLB-1 was redacted.
                                  21   (Dkt. No. 251.) On December 6, 2018, Defendant filed another Administrative Motion to File
                                  22   Under Seal JDLB-1 (“Second Sealing Motion”), this time redacting specific lines within JDLB-1
                                  23   and Exhibit 1 to the Declaration of Christopher Mandernach in support of JDLB-1 (“Ex. 1”). (Dkt.
                                  24   No. 259.) Also, on December 6, 2018, Defendant filed the redacted versions of JDLB-1 and Ex. 1,
                                  25   where specific lines were redacted in each document from the Second Sealing Motion pertaining
                                  26   to an issue that Dropbox is requesting information about (“the requested issue”). (Dkt. No. 260.)
                                  27   As such, the Court granted the Second Sealing Motion on December 18, 2018. (Dkt. No. 264.)
                                  28   Upon review of the arguments made by both parties in JDLB-1, the Court hereby orders the
                                   1   following:

                                   2          1.      Plaintiff Synchronoss shall provide a written statement to Defendant Dropbox

                                   3   answering Dropbox’s question about the requested issue in lieu of providing additional deposition

                                   4   testimony. This written statement will also be subject to the highest level of confidentiality under

                                   5   the current Protective Order in this case, or “Highly Confidential – Attorneys Eyes Only.”1 The

                                   6   Court disagrees with Synchronoss’ argument that the attorney-client privilege extends carte

                                   7   blanche to the requested issue because Synchronoss has not established that the requested issue

                                   8   implicates any attorney-client communications or attorney work-product, nor has Synchronoss

                                   9   cited any relevant authority holding that the requested issue is covered by such a blanket privilege.

                                  10   Moreover, although Synchronoss contends that the requested issue is irrelevant to this case, there

                                  11   is merit in Dropbox’s argument that the requested issue is related to the restated accounting

                                  12   statements the Court ordered to be produced previously. (Dkt. No. 225.)
Northern District of California
 United States District Court




                                  13          2.      Dropbox’s request to obtain documents pertaining to the requested issue is

                                  14   DENIED in part. It does not appear from the joint letter that Dropbox had issued a request for

                                  15   production of documents directed at obtaining information about the requested issue. Moreover,

                                  16   the document request Dropbox refers to was addressed in this Court’s prior order in which

                                  17   Synchronoss was ordered to produce responsive documents. To the extent that any responsive

                                  18   documents were also about the requested issue (and not duplicative), they must be produced

                                  19   pursuant to the existing protective order as discussed above.

                                  20          3.      The parties shall:

                                  21                  (i) Meet-and-confer about specifically which non-privileged or privileged

                                  22          documents reviewed by Mr. Prague in preparation for his Rule 30(b)(6) testimony should

                                  23          be produced or withheld on the basis of being attorney work-product or attorney-client

                                  24          communications; and

                                  25                  (ii) For all documents to be withheld, Synchronoss shall produce a privilege log.

                                  26          The privilege log shall comply with Judge Westmore’s Standing Order ¶ 20.

                                  27
                                       1
                                  28    The Court notes that the parties have stipulated that the topic at issue will be designated highly
                                       confidential.
                                                                                        2
                                   1   II.    JDLB-2 (Filed on December 5, 2018)

                                   2          On December 5, 2018, Plaintiff Synchronoss Technologies, Inc. (“Plaintiff” or

                                   3   “Synchronoss”) filed a redacted version of JDLB-2. (Dkt. No. 258.) Also on December 5, 2018,

                                   4   Plaintiff filed an Administrative Motion to File Under Seal JDLB-2 (“Motion to Seal JDLB-2”)

                                   5   that provided a basis for redacting certain lines and portions of JDLB-2. (Dkt. No. 257.) On

                                   6   December 17, 2018, the Court granted Plaintiff’s Motion to Seal JDLB-2. (Dkt. No. 263.)

                                   7          Upon review of the arguments made by both parties in JDLB-2, the Court finds that a

                                   8   protective order barring all discovery involving the requested issue would be improper here. As

                                   9   discussed above, Synchronoss has failed to provide sufficient authority to support a wholesale

                                  10   protective order. The case cited by Plaintiff stands only for the general principle that such

                                  11   information does not itself establish fraudulent conduct in the context of a motion to dismiss. The

                                  12   case does not conclude that it can never be relevant in the discovery context. A protective order is
Northern District of California
 United States District Court




                                  13   already in effect in this case. The Court also finds that Plaintiff’s concerns about the risk of

                                  14   disclosure in contravention of the current protective order are unfounded. (Dkt. No. 258 at 2.) To

                                  15   the extent that any such discovery is cumulative, however, Synchronoss is not required to produce

                                  16   documents that have already been produced. Accordingly, the Court DENIES Plaintiff

                                  17   Synchronoss’ request to enter a protective order prohibiting any and all discovery related to the

                                  18   requested issue sought by Defendant Dropbox.

                                  19          IT IS SO ORDERED.

                                  20   Dated: December 20, 2018
                                                                                              __________________________________
                                  21                                                          KANDIS A. WESTMORE
                                                                                              United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
